DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10-11 and 19-21 are objected to because of the following informalities:  Claim 10 is objected to because it inconsistently refers to “a columnar protruding portion” as “the columnar protruding portion” (line 4) and “the protruding portion” (lines 11-12 for example).  Examiner suggests using consistent claim terms to provide consistent antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 is rejected because it is unclear if the extending direction is the same direction as the arrangement direction.  Claim 18 appears to have a similar issue.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 10-11 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0282209 to Miyaki et al. “Miyaki” in view of U.S. Publication No. 2013/0225995 to Hashiguchi et al. “Hashiguchi and U.S. Publication No. 2009/0264768 to Courtney et al. “Courtney”.  
As for Claims 10-11 and 18, Miyaki discloses an ultrasound transducer unit and thus, a method of manufacturing the unit comprising a transducer section having an array (e.g. plurality) of piezoelectric elements arranged side by side in an arrangement direction (Paragraphs [0033]-[0034]) and a housing configured to house the transducer section in a fixed position with “spaces” (see annotated Figs. 2 and 12 below).  Examiner notes that the depicted ultrasound arrays in Figs. 2 and 12 include elements elongated in an extending direction which is substantially perpendicular to the arrangement direction in its broadest reasonable interpretation.  Examiner also notes that the transducer unit would be positioned prior to use (e.g. imaging) in its broadest reasonable interpretation given that the ultrasound unit goes into the body and would need to be secured to the housing.  It should also be noted that the mere presence of “spaces” as claimed appears to be a matter of pure design choice given that the specification fails to disclose any criticality, use or unexpected result of the claimed spaces.  

    PNG
    media_image1.png
    582
    682
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    582
    746
    media_image2.png
    Greyscale


However, it is not clear how the ultrasound endoscope, particularly the ultrasound transducer unit is exactly manufactured to fit into the housing.  In other words, it is unclear if the distal end of the probe is a one-piece construction or several components mechanically fit with one another.  In addition, Miyaki does not appear to disclose where the transducer section includes a columnar protruding portion protruding in the extending direction and configured to be supported by a supporting portion on the housing as claimed.  
Hashiguchi teaches from within a similar field of endeavor with respect to ultrasound imaging systems and methods where a transducer unit may be positioned and fixed into a housing (Fig. 4).  Examiner notes that as the transducer is inserted into the housing and prior to being fixed within the housing, the transducer unit depicted in Fig. 4 may be moved and/or rotated in any and all directions to line up the array as desired and thus adjust spaces between the ends of the transducer and the housing in its broadest reasonable interpretation.  

    PNG
    media_image3.png
    439
    540
    media_image3.png
    Greyscale

Accordingly, one skilled in the art would have been motivated to have modified the ultrasound probe described by Miyaki to be constructed according to known techniques described by Hashiguchi in order to fit the ultrasound array into a housing in a desired manner.  By having separate components, one skilled in the art would recognize the benefit of being able to swap out a broken transducer unit if needed.  Furthermore, such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
However, the art of record does not disclose fixing the transducer at least in part, with a protruding portion and supporting portion as claimed.  
Courtney teaches from within a similar field of endeavor with respect to imaging probes (Abstract) where internal components are connected to a housing with one or more “pins” that cooperate with divots (Paragraphs [0141], [0145], [0152], [0157] and [0167]; Figs. 5h and 5i for example).  Courtney discloses various embodiments where a pin (e.g. columnar protrusion/shaft) running through element 70 in Fig. 5h cooperates with divots (e.g. supporting portions or shaft support) on the housing or alternatively, where element 302 includes divots (supporting portions or shaft support) and the housing is fitted with pins 310 to facilitate positioning.  
Accordingly one skilled in the art would have been motivated to have modified the transducer probe as described by Miyaki and Hashiguchi to include conventional mechanical components (divots and pins) as described by Courtney to help secure the transducer unit to the housing.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  Examiner notes that in the modified method of constructing the transducer within the housing, the transducer section may be rotated about the pin in any and all directions followed by (e.g. subsequent to) inserting the pin into the divot (e.g. fixing the positioned transducer section to the housing) to prevent at least temporarily rotation of the transducer section relative to the housing in its broadest reasonable interpretation.  

As for Claim 19, Examiner notes that the measuring step may be accomplished merely by looking at the spaces while adjusting the transducer section’s positioning within the housing until the spaces are equal/match.  
Regarding Claims 20-21 and 23-24, Courtney explains that the pins are recessed into the holes by press fit or bonding (Paragraph [0167]).  Examiner notes that “bonding” is considered to include adhesive bonding in its broadest reasonable interpretation and as evidenced by Paragraph [0227] which states that bonding methods include UV cured glue.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-11 and 18-24 have been considered but are moot in view of the updated grounds of rejection.  However, Examiner will address Applicant’s arguments which may still pertain to the current rejection.  For example, Applicant argues “Although Courtney may show a columnar protruding portion on a supporting hole, the same only rotatably supports a deflector not a piezoelectric array” (REMARKS, Page 9).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner respectfully notes that the rejection above establishes that Courtney is within a similar field of endeavor with respect to imaging probes and it is unreasonable for Applicant to require a single reference to teach a columnar protruding portion supporting piezoelectric transducer array.  Courtney is also considered to be pertinent to the problem faced by the inventor with respect to attaching imaging components within a housing.  Thus, the rejections have been maintained.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2015/0245815 to Wakabayashi which discloses an ultrasound endoscope with an arcuate array of piezoelectric transducers (Fig. 1) and U.S. Publication No. 2015/0173711 to Hiraoka which discloses an ultrasound endoscope having a transducer, housing and spaces (Figs. 2, 4-5 and 10).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793